Citation Nr: 9932075	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-06 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether reduction in the disability rating for the veteran's 
defective hearing from 50 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran had active military service from April 1959 to 
March 1961. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 1998, a statement of the case was issued in April 
1998, and a substantive appeal was received in June 1998.  

REMAND

This appeal is from the RO's decision to reduce the veteran's 
50 percent defective hearing evaluation (which had been in 
effect since December 1988) to 10 percent, effective April 1, 
1998.  Due to the underlying nature of this issue, the Board 
finds the claim to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  

Preliminary review of the claims file reveals medical 
discrepancies as to the reported audiological test results.  
For example, VA testing in January 1989 apparently resulted 
in speech discrimination scores of 20 percent and 58 percent 
for the right an left ears, whereas VA testing in September 
1997 resulted in speech discrimination scores of 52 percent 
and 92 percent.  A private medical report dated in February 
1998 appears to document speech discrimination scores of 34 
percent and 30 percent for the right and left ears, whereas 
VA testing in November 1998 reveals scores of 50 percent and 
86 percent.  Significantly, the examiner who conducted the VA 
tests in November 1998 appears to have made comments to the 
effect that the veteran's hearing loss was not subject to 
improvement.  Under the circumstances, the Board thus 
believes that some medical explanation for the discrepancies 
apparently shown on examinations must be obtained.  The Board 
notes that the RO apparently requested the VA examiner to 
address the discrepancies, but no clear explanation was 
offered.  

The Board also notes here that as the 50 percent rating had 
been in effect over five years, the provisions of 38 C.F.R. 
§ 3.344 are for consideration.  It should also be emphasized 
that in order to sustain a reduction in rating, it must 
appear by a preponderance of the evidence that the rating 
reduction is warranted.  Brown v. Brown, 5 Vet. App. 413 
(1993).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any additional VA medical records 
pertinent to the veteran's claim which 
are not already of record should be 
obtained and associated with the claims 
file. 

2.  The veteran should be scheduled for a 
VA audiological examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and 
current audiological findings should be 
clearly reported.  After reviewing the 
claims file and examining the veteran, 
the examiner should offer an opinion as 
to the reason(s) for the apparent 
discrepancies (especially with regard to 
speech discrimination scores) as reported 
in the various VA and private medical 
records from January 1989.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether reduction of the 
evaluation for the veteran's defective 
hearing was warranted under all 
applicable laws and regulations and in 
view of applicable judicial holdings, 
including Brown v. Brown, 5 Vet. App. 413 
(1993).  If the 50 percent rating is not 
restored, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to clarify matters of medical 
complexity.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




